                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LUJAN DOUGLAS REYNOSA,

                   Plaintiff,

      v.                                           Case No. 19-cv-289-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff is not employed or married, and he has two minor children

(ages 1 and 2) that he is responsible for supporting. Dkt. No. 2 at 1. He must

provide $550 per month in support for his sons. Id. The plaintiff indicates that

he has no income other than $196 per month in “Food Assistance,” he does not

own a home or a car, he has no cash on hand or in a checking or savings

account and he does not own any other property of value. Id. at 3-4. In

                                         1
addition to the $550 in child support, he has monthly expenses of $40. Id. at 2.

In the “other circumstances” section of the application, the plaintiff states, “I

am currently homeless and have no income besides Food Assistance of

$196.00.” Id. at 4. The plaintiff’s $196 per month in food assistance is not

enough to cover his expenses or pay the fee for this case. The plaintiff has

demonstrated that he cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint states that, in issuing the decision denying the

plaintiff benefits, the “Administrative Law Judge improperly discounted the

opinions of medical providers, improperly discounted the Claimant’s credibility,

and conducted the hearing and decision making process in a manner that is

inconsistent with the Due Process and Equal Protection requirements of the

Constitution.” Dkt. No. 1 at 3. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 19th day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
